FILED
                             NOT FOR PUBLICATION                               MAR 06 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GREGORY R. SOUSA,                                  No. 10-56752

               Plaintiff - Appellant,              D.C. No. 2:10-cv-05116-RGK-
                                                   AGR
  v.

CONTRACT SERVICES                                  MEMORANDUM *
ADMINISTRATION TRUST FUND, a
business of unknown form,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Gregory R. Sousa appeals pro se from the district court’s order dismissing

on the basis of the applicable statute of limitations his action alleging violations of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Uniform Services Employment and Reemployment Rights Act of 1994. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo, Ventura

Mobilehome Cmtys. Owners Ass’n v. City of San Buenaventura, 371 F.3d 1046,

1050 (9th Cir. 2004), and we affirm.

      The district court properly concluded that Sousa’s action was barred by the

applicable four-year limitations period because Sousa filed it almost ten years after

learning that defendant had allegedly miscalculated his seniority date based on his

absence for military service. See 28 U.S.C. § 1658(a) (setting forth four-year

statute of limitation for civil actions arising under an Act of Congress enacted after

December 1, 1990); Chardon v. Fernandez, 454 U.S. 6, 8 (1981) (per curiam)

(claim accrues at “the time of the discriminatory act, not the point at which the

consequences of the act become painful.”).

      We do not consider issues and arguments that Sousa raises for the first time

on appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Issues not expressly addressed in Sousa’s opening brief are deemed waived.

See id.

      Sousa’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                     10-56752